Title: To James Madison from Aaron Benjamin, 21 February 1814
From: Benjamin, Aaron
To: Madison, James


        
          Sir,
          New London 21st Feby 1814
        
        I beg leave to acquaint You that, in obedience to the orders of the Secy of War, I have organized & equiped a Regt. consisting of about seven hundred men who were enlisted for a year, a number of whose terms of service will expire in two or three months. They have been, for some time, the only Troops, except forty or fifty of the 3d. Artily., that have been stationed near this Town for the protection of the Squadron in the harbour, & on whom reliance for defence has almost wholly rested. The Officers

have been ten or eleven months in service & are extremely desirous of having their Commissions, & also; if proper, of knowing what is to be their destiny under the late new act of Congress. The soldiers are every day enquiring after the expected new orders of enlistment, & offering to enlist for five years & during the war. The best time for enlisting new recruits is rapidly passing away. These are simple facts which impressions of duty excited me to communicate, & I beg therefore, they may be accepted as an apology for my writing. I have the honor to be, most respectfully, Your Excellency’s Obedt Servt.
        
          An. Benjamin
          Lt Colo. 37th Infy
        
      